DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 23 December 2020 have been entered and overcome the objections to the drawings cited in the previous office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11-12, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Best (US 2012/0256432) in view of Hernandez (US 2013/0313843).
Regarding independent claim 1, Best teaches a handheld implement (Fig. 1) comprising an elongated handle (Fig. 1, Element 11) comprising a first end (Fig. 1, Element 12) and a second end (Fig. 1, Element 18) substantially opposite the first end; an implement head (Fig. 1, Element 14) located at and mechanically attached to one of the first end (12) and the second end (18); and a light source (¶ [0033]) mechanically coupled to, via an attachment mechanism (Fig. 1, Element 13), and along a longitudinal axis of the elongated handle (11), wherein the light source (13) is positioned at a 
Best teaches the limitations of independent claim 1 discussed earlier but fails to exemplify the attachment mechanism positionable at a plurality of locations along the longitudinal axis of the elongated handle.
Hernandez teaches a handheld implement (Fig. 3) comprising a light source (Fig. 3, Element 54) mechanically coupled to an attachment mechanism (Fig. 4), wherein the attachment mechanism is positionable at a plurality of locations along the longitudinal axis of an elongated handle (Fig. 1, Element 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the handheld implement of Best with the attachment mechanism taught by Hernandez for positioning the light source at a plurality of locations for illuminating an area.
Regarding claim 2, Best teaches the attachment mechanism (13) comprising a clip (Fig. 4, Element 28) selected from the group consisting of a spring clip and a tension clip (¶ [0036]).
Regarding claim 3, Best teaches a power source (Fig. 3, Element 19) powering the light source (¶ [0034]).
Regarding claim 4, Best teaches the power source (19) selected from the group consisting of a solar cell and a battery (¶ [0034]).
Regarding claim 7, Best teaches a characteristic of the light source being user-modifiable, wherein the characteristic is selected from the group consisting of a beam-
Regarding claim 8, Best teaches a button (Fig. 3, Element 17) that controls an operation of the light source (¶ [0034]).
Regarding claim 9, Best teaches the button (17) positioned on at least one of the light source (13) and the elongated handle (11) proximate to the end substantially opposite the implement head (14).
Regarding claim 11, Best teaches at least one segment of a reflective material coupled to the elongated handle (¶ [0035]).
Regarding claim 12, Best teaches the implement head (14) selected from the group consisting of a shovel head, a rake head, a hoe head, a mop head, and a broom head (¶ [0033]).
Regarding independent claim 18, Best teaches a handheld implement (Fig. 1) comprising an elongated handle (Fig. 1, Element 11) comprising a first end (Fig. 1, Element 12) and a second end (Fig. 1, Element 18) substantially opposite the first end; an implement head (Fig. 1, Element 14) located at and mechanically attached to one of the first end (12) and the second end (18); a light source (Fig. 1, Element 13) mechanically coupled to and along a longitudinal axis of the elongated handle (11), wherein the light source (13) is positioned at a location on the elongated handle (11) such that at least a portion of the light that emits from the light source (13) illuminates an area proximate to the implement head (Fig. 6), wherein the light source (13) is mechanically coupled to the elongated handle (11) via a clip (Fig. 4, Element 28); a characteristic of the light source being user-modifiable, wherein the characteristic is 
Best teaches the limitations of independent claim 1 discussed earlier but fails to exemplify the clip positionable at a plurality of locations along the longitudinal axis of the elongated handle and wherein a portion of the clip squeezes the elongated handle.
Hernandez teaches a handheld implement (Fig. 3) comprising a light source (Fig. 3, Element 54) mechanically coupled to a clip (Fig. 4), wherein the clip is positionable at a plurality of locations along the longitudinal axis of an elongated handle (Fig. 1, Element 5) and wherein a portion of the clip squeezes the elongated handle (¶ [0021]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the handheld implement of Best with the clip taught by Hernandez for positioning the light source at a plurality of locations for illuminating an area.
Regarding claim 19, Best teaches the clip (28) selected from the group consisting of a spring clip and a tension clip (¶ [0036]).
Regarding claim 21, Hernandez teaches a portion of the attachment mechanism, when coupled to the elongated handle (5), squeezing the elongated handle (¶ [0021]).

Claims 1, 3-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2019/0127935) in view of Hernandez (US 2013/0313843).
Regarding independent claim 1, Campbell teaches a handheld implement (Fig. 5) comprising an elongated handle (Fig. 5, Element 120) comprising a first end and a second end substantially opposite the first end; an implement head (Fig. 5, Element 156) located at and mechanically attached to one of the first end and the second end; and a light source (¶ [0021]) mechanically coupled to, via an attachment mechanism (Fig. 4, Element 122), and along a longitudinal axis of the elongated handle (120), wherein the light source is positioned at a location on the elongated handle such that at least a portion of the light that emits from the light source illuminates an area proximate to the implement head (156).
Campbell teaches the limitations of independent claim 1 discussed earlier but fails to exemplify the attachment mechanism positionable at a plurality of locations along the longitudinal axis of the elongated handle.
Hernandez teaches a handheld implement (Fig. 3) comprising a light source (Fig. 3, Element 54) mechanically coupled to an attachment mechanism (Fig. 4), wherein the attachment mechanism is positionable at a plurality of locations along the longitudinal axis of an elongated handle (Fig. 1, Element 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the handheld implement of Campbell with the attachment mechanism taught by Hernandez for positioning the light source at a plurality of locations for illuminating an area.
Regarding claim 3, Campbell teaches a power source (Fig. 5, Element 160) powering the light source (¶ [0022]).
Regarding claim 4, Campbell teaches the power source selected from the group consisting of a solar cell and a battery (¶ [0022]).
Regarding claim 5, Campbell teaches a power cable (160) electrically coupled to the light source and having a plug terminating proximate to the end substantially opposite the implement head (156).
Regarding claim 6, Campbell teaches the power cable (160), when attached to a power source, providing power to at least one of the light source and a rechargeable power source of the light source (¶ [0022]).
Regarding claim 7, Campbell teaches a characteristic of the light source being user-modifiable, wherein the characteristic is selected from the group consisting of a beam-size of the light source and a position of the light source on the elongated handle (¶ [0021]).
Regarding claim 8, Campbell teaches a button (Fig. 5, Element 168) that controls an operation of the light source (¶ [0022]).
Regarding claim 9, Campbell teaches the button (168) positioned on at least one of the light source and the elongated handle (120) proximate to the end substantially opposite the implement head (156).
Regarding claim 12, Campbell teaches the implement head (156) selected from the group consisting of a shovel head, a rake head, a hoe head, a mop head, and a broom head (¶ [0015]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Best (US 2012/0256432) and Hernandez (US 2013/0313843), as applied to claim 18 above, and further in view of Campbell (US 2019/0127935).
Regarding claim 20, the combination of Best and Hernandez teaches the limitations of independent claim 18 discussed earlier but fails to exemplify a power cable electrically coupled to the light source and having a plug terminating proximate to the end substantially opposite the implement head.
Campbell teaches a handheld implement (Fig. 5) comprising a power cable (Fig. 5, Element 160) electrically coupled to the light source and having a plug terminating proximate to the end substantially opposite the implement head for providing power to at least one of a light source and a power source (¶ [0022]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the handheld implement of the combination of Best and Hernandez with the power cable taught by Campbell for providing power to the light source.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Best (US 2012/0256432) in view of Campbell (US 2019/0127935).
Regarding independent claim 22, Best teaches a handheld implement (Fig. 1) comprising an elongated handle (Fig. 1, Element 11) comprising a first end (Fig. 1, Element 12) and a second end (Fig. 1, Element 18) substantially opposite the first end; an implement head (Fig. 1, Element 14) located at and mechanically attached to one of the first end (12) and the second end (18); a light source (¶ [0033]) mechanically 
Best teaches the limitations of independent claim 22 discussed earlier but fails to exemplify a power cable electrically coupled to the light source and having a plug terminating proximate to the end substantially opposite the implement head, wherein the power cable provides power to at least one of a light source and a power source of the light source.
Campbell teaches a handheld implement (Fig. 5) comprising a power cable (Fig. 5, Element 160) electrically coupled to the light source and having a plug terminating proximate to the end substantially opposite the implement head for providing power to at least one of a light source and a power source (¶ [0022]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the handheld implement of Best with the power cable taught by Campbell for providing power to the light source.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        10 March 2021